—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered March 18, 1997, convicting defendant upon his plea of guilty of the crime of arson in the second degree.
Defendant entered a knowing, voluntary and intelligent plea of guilty of the crime of arson in the second degree in satisfaction of a four-count indictment and was sentenced in accordance with the plea agreement to a prison term of 3 to 6 years. *723The charges stemmed from an incident wherein defendant, angered by an argument with his mother earlier that evening, set fire to his family’s home while his family was asleep inside. Because defendant received the most lenient sentence permitted by statute, it cannot be said that the sentence imposed was harsh and excessive (see generally, People v Hughes, 212 AD2d 910).
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.